UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April 2015. Commission File Number 001-36027 MIX TELEMATICS LIMITED (Translation of registrant's name into English) Howick Close, Waterfall Park, Midrand, South Africa 1686 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o INFORMATION CONTAINED IN THIS FORM 6-K REPORT This report contains a copy of MiX Telematics Limited's FurtherCautionary Announcement. EXHIBIT INDEX Exhibit No. Description MiX Telematics Limited Further Cautionary Announcement dated April 20, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 20, 2015 MIX TELEMATICS LIMITED By: /s/ Megan Pydigadu Name: Megan Pydigadu Title: Group Financial Director
